IN THE SUPREME COURT OF IOWA

                                   No.19–1616

            Submitted November 17, 2021—Filed January 21, 2022


STATE OF IOWA,

      Appellee,

vs.

KOURTNEY SHONTEZ HALL,

      Appellant.


      On review from the Iowa Court of Appeals.



      Appeal from the Iowa District Court for Polk County, Robert B. Hanson,

Judge.



      The defendant challenges the sufficiency of the evidence supporting his

convictions for suborning perjury and obstructing prosecution. DECISION OF

COURT OF APPEALS VACATED; DISTRICT COURT JUDGMENT REVERSED

AND REMANDED.



      McDonald, J., delivered the opinion of the court, in which all justice joined.



      John J. Sullivan (argued) of Sullivan Law Office, P.C., Oelwein (until

withdrawal), and Theresa R. Wilson, Assistant Appellate Defender, for appellant.
                                       2                    1/21/2022 7:56:56 AM




      Thomas J. Miller, Attorney General, and Linda J. Hines (argued), Assistant

Attorney General, for appellee.
                                       3                     1/21/2022 7:56:56 AM


McDONALD, Justice.

      “Just because you don’t go to church doesn’t mean that you’re gonna go

to jail,” said defendant Kourtney Hall to his former girlfriend Emily Bowers,

during a jail visitation Bowers had with Hall while Hall was being detained on a

parole violation and pending charges. In a second visitation later that same day,

Hall reiterated to Bowers that she should not go to “church” and that she would

not be in trouble if she did not go to church. Bowers understood Hall was making

a coded request that Bowers dishonor a subpoena and not attend a deposition

in which she was expected to give testimony criminating Hall. Despite Hall’s

repeated entreaties and assurances, Bowers attended the deposition and gave

truthful testimony criminating Hall. The State charged Hall with two counts of

suborning perjury and two counts of obstructing prosecution arising out of his

coded requests. The jury found Hall guilty of all charges, and Hall filed this

appeal. Hall contends there was insufficient evidence to sustain the convictions.

                                       I.

      In May 2019, Hall was detained in the Polk County Jail on a parole

violation and pending charges. On Friday, May 3, Hall attended the deposition

of Detective Christopher Vesey. During the deposition, Detective Vesey stated

that Emily Bowers had been subpoenaed for a deposition to be held the following

Monday, May 6, in the pending criminal case against Hall. According to Detective

Vesey, Bowers was an important witness in the case and was expected to place

Hall at the scene of a crime.
                                        4                     1/21/2022 7:56:56 AM


      Hall and Bowers had dated from May of 2018 until February 2019.

Although they had officially broken up by May of 2019, Hall and Bowers were

still in a “gray area” and involved with each other in some way. On Sunday, May

5, Bowers had two electronic visitations with Hall using the Polk County Jail’s

iWeb visitation system. All visitations over the iWeb visitation system were

recorded. During the two recorded visitations with Bowers, Hall repeatedly

requested that Bowers not attend “church” and repeatedly assured Bowers that

she would not be in trouble for not attending “church.” Hall tried to coax

Bowers’s nonattendance at “church” with vague statements regarding their

future together. For example, Hall said, “Where’s the first place you want to go

when we get out? That’s what I think about. . . . You aren’t going to church

tonight are you?” Bowers interpreted Hall’s statements to be coded requests that

she should “not . . . go to the deposition on May 6 to give [her] testimony.”

      Despite Hall’s coded requests and assurances, Bowers attended the

deposition and gave testimony in Hall’s presence. She told the truth and

criminated Hall with respect to the pending criminal case. Bowers testified it was

“very hard.” Hall and Bowers visited on iWeb after the deposition. Hall’s attitude

towards Bowers was very different during this third visitation. He was “very upset

with [Bowers], very upset, very angry, kind of acting like it was [her] fault for

everything.”

      The State charged Hall with two counts of suborning perjury, in violation

of Iowa Code section 720.3 (2019), arising out of his conduct during the first two

iWeb visitations with Bowers. Iowa Code section 720.3 provides:
                                        5                    1/21/2022 7:56:56 AM


             A person who procures or offers any inducement to another to
      make a statement under oath or affirmation in any proceeding or
      other matter in which statements under oath or affirmation are
      required or authorized, with the intent that such person will make
      a false statement, or who procures or offers any inducement to one
      who the person reasonably believes will be called upon for a
      statement in any such proceeding or matter, to conceal material
      facts known to such person, commits a class “D” felony.

The State also charged Hall with two counts of obstructing prosecution, in

violation of Iowa Code section 719.3(2). That statute provides:

            A person who, with intent to prevent the apprehension or
      obstruct the prosecution or defense of any person, knowingly does
      any of the following acts, commits an aggravated misdemeanor:

            ....

            2. Induces a witness having knowledge material to the subject
      at issue to leave the state or hide, or to fail to appear when
      subpoenaed.

      At trial, the State called Detective Vesey and Bowers as witnesses and

introduced into evidence the three recorded iWeb visitations. No one disputed

that Hall’s references to church were coded requests that Bowers not attend her

deposition. At trial, during cross-examination of Bowers, Hall’s lawyer

acknowledged as much:

             Q. And let’s cut to the chase on this.
             A. Uh-huh.
             Q. When Mr. Hall said “church,” he meant the depositions,
      didn’t he?
             A. Yes.
             Q. And there’s no question about that?
             A. No.
             Q. And he likely didn’t want you to go; isn’t that right?
             A. Correct.
                                         6                      1/21/2022 7:56:56 AM


While Bowers testified Hall’s references to church were coded requests that she

not attend the deposition, she also testified Hall never asked her to lie or withhold

information while under oath:

             Q. Did Mr. Hall ever tell you to lie about what you had seen?
             A. No.
             Q. Did Mr. Hall ever tell you to appear at depositions and lie?
             A. No, he did not.
             Q. Did he ever tell you to withhold statements or information
      from the State?
             A. No.
             Q. Did he ever tell you to lie or withhold information from the
      police?
             A. No.
             Q. Did he ever tell you to, when under oath, not tell the full
      truth?
             A. No.
             Q. Mr. Hall never made any threats or promises to you related
      to going to depositions; isn’t that correct?
             A. No. He told me not to go to church, which I interpreted as
      not going to depositions.

      Hall moved for directed verdict and judgment of acquittal. With respect to

the counts of suborning perjury, Hall argued that even if his statements to

Bowers were coded requests that she not attend the deposition, those coded

requests did not constitute suborning perjury as a matter of law:

      In Counts I and II for suborning perjury, no witness has testified in
      any stretch of the imagination that Mr. Hall told Emily Bowers not
      to provide information after being placed under oath.

            The only indication that the State has argued in this case is
      that he encouraged her not to be present at court, and that does not
      meet the definition of suborning perjury.

            This code section is written to attack the behavior of people,
      to manipulate a witness to appear and then not give truthful
      information. That is what perjury is about, and to suborn perjury is
      to encourage that.
                                         7                     1/21/2022 7:56:56 AM


             There’s simply no evidence that’s indicated that Mr. Hall told
      Emily Bowers to be present and then not give full and complete
      information. There’s no evidence that she was told to show up at
      trial and lie. None of that information has been presented. None of
      that information has been indicated.

            Now, I believe that the State’s indication of how they want to
      proceed with this is by telling somebody not to appear is that they
      would then be withholding material information, but that does not
      meet all of the elements of suborning perjury. You must be placed
      under oath and then not do it, to have all of the factors together and
      required.

With respect to the charges of obstructing prosecution, Hall argued there was

insufficient evidence of inducement given that, among other things, Bowers

actually appeared for her deposition. The district court denied Hall’s motions,

and the jury found him guilty as charged.

      Hall timely appealed, and we transferred the matter to the court of appeals.

The court of appeals rejected Hall’s challenges to the sufficiency of the evidence.

The court of appeals reasoned that Hall’s coded requests to Bowers that she not

attend the deposition, coupled with Hall’s statements regarding their

relationship, was sufficient evidence to establish criminal liability. The court of

appeals also rejected two additional claims Hall raised on appeal: that the district

court abused its discretion in admitting the recorded video visitations into

evidence and abused its discretion in denying his motion for new trial.

      We granted Hall’s application for further review. Because we find Hall’s

challenges to the sufficiency of the evidence dispositive, we need not address his

remaining assignments of error.
                                          8                     1/21/2022 7:56:56 AM


                                         II.

      This court reviews sufficiency of evidence claims for the correction of errors

at law. State v. Sanford, 814 N.W.2d 611, 615 (Iowa 2012). “We will uphold the

district court’s denial of a motion for judgment of acquittal if there is substantial

evidence in the record to support the defendant’s conviction.” State v. McPhillips,

580 N.W.2d 748, 752 (Iowa 1998). Substantial evidence is evidence sufficient to

convince a rational trier of fact the defendant is guilty beyond a reasonable

doubt. Sanford, 814 N.W.2d at 615. We view the evidence in the light most

favorable to the State, including “all reasonable inferences that may fairly be

drawn from the evidence.” McPhillips, 580 N.W.2d at 753.

                                         III.

      We first address Hall’s challenge to his convictions for suborning perjury.

Hall contends that even if his references to church were coded requests that

Bowers not appear for her deposition, those requests do not constitute suborning

perjury within the meaning of Iowa Code section 720.3. Hall contends the statute

criminalizes only a request that the witness provide false testimony while under

oath or affirmation and not a request that the witness not appear. The State

disagrees. The State contends the statute also criminalizes a request that the

witness not appear because the witness’s failure to appear would necessarily

conceal material facts known to the witness.

      The parties’ dispute regarding the scope of criminal liability under section

720.3 raises a question of statutory interpretation. “We interpret statutes

consistent with common law unless the language of the statute clearly negates
                                         9                      1/21/2022 7:56:56 AM


the common law.” State v. Pace, 602 N.W.2d 764, 771 (Iowa 1999). “The

assumption is that even the statutory criminal law is to be administered in

accordance with the general principles of right and justice recognized in the

common–law system.” State v. O’Neil, 126 N.W. 454, 456 (Iowa 1910). Of course,

the common law and relevant legal history can serve only to inform—and not

deform—the meaning of statutory text. This is because, generally speaking, our

interpretive inquiry focuses on “the language of the statute at issue.” Doe v. State,

943 N.W.2d 608, 610 (Iowa 2020). We “seek to determine the ordinary and fair

meaning of the statutory language.” Id. In determining the ordinary and fair

meaning of the statute at issue, we do not look at the statutory language in

isolation. Instead, we “take into consideration the language’s relationship to

other provisions of the same statute and other provisions of related statutes.” Id.

      With these interpretative principles in mind, we begin our analysis with a

discussion of the common law regarding perjury and subornation of perjury. “At

common law, the crime of perjury could only occur in the course of a judicial

proceeding while a person was under oath or affirmation.” State v. Carter, 618

N.W.2d 374, 376 (Iowa 2000) (en banc). As explained in the Commentaries,

perjury extended only to the provision of materially false information in

particular judicial proceedings after the administration of the oath:

      The next offence against public justice is when the suit is past its
      commencement, and come to trial. And that is, the crime of wilful
      and corrupt perjury: which is defined by Sir Edward Coke to be a
      crime committed when a lawful oath is administered, in some
      judicial proceeding, to a person who swears wilfully, absolutely, and
      falsely in a matter material to the issue or point in question. The law
      takes no notice of any perjury but such as is committed in some
                                        10                     1/21/2022 7:56:56 AM


      court of justice having power to administer an oath; or before some
      magistrate or proper officer invested with a similar authority, in
      some proceedings relative to a civil suit or a criminal prosecution:
      for it esteems all other oaths unnecessary, at least, and therefore
      will not punish the breach of them.

4 William Blackstone, Commentaries *137 (emphasis omitted). Subornation of

perjury, meanwhile, was “the offence of procuring another to take such a false

oath as constitutes perjury in the principal.” Id.; see Gary L. McDowell, “High

Crimes and Misdemeanors”: Recovering the Intentions of the Founders, 67 Geo.

Wash. L. Rev. 626, 642 (1999). In sum, at common law, the essence of the crimes

of perjury and subornation of perjury was the violation of the oath in a judicial

proceeding.

      Our perjury statute and precedents are in general accord with the common

law. Our legislature expanded the common law definition of perjury to extend

beyond judicial proceedings “to include false statements in ‘any proceeding or

other matter in which statements under oath or affirmation are required or

authorized by law.’ ” Carter, 618 N.W.2d at 376 (quoting Iowa Code § 720.2

(1997)). Whatever the nature of the proceeding, however, “the ‘oath or

affirmation’ requirement remains an essential element of the crime” of perjury.

Id. And “it is essential that a person appear before a designated officer to satisfy

the oath or affirmation requirement.” Id. at 377. Thus, in State v. Carter, we

affirmed the district court’s dismissal of a perjury charge where the defendant

filed a false application under oath but did not appear before a designated officer

that administered the oath. Id. We reasoned that the “legislature intended the

‘oath or affirmation’ element of perjury under section 720.2 to be accomplished
                                          11                     1/21/2022 7:56:56 AM


in the presence of an authorized official” and that this was “consistent with our

case law” and “consistent with our common law.” Id.

      Because the crime of perjury requires the willful violation of an oath or

affirmation made in the presence of an authorized official, a witness’s failure to

appear at a proceeding in which she was expected to give testimony under oath

is not perjury within the meaning of our statute and precedents. See State v.

Storm, 898 N.W.2d 140, 166 (Iowa 2017) (Hecht, J., dissenting) (citing Carter,

618 N.W.2d at 377) (“[P]hysical presence is required to support perjury

convictions under the Iowa Code”); Carter, 618 N.W.2d at 377; Hicks v. Stigler,

323 N.W.2d 262, 263–64 (Iowa Ct. App. 1982) (“In the case presently before us,

there is no evidence of perjury . . . since plaintiff was not ‘under oath or

affirmation’ when the statements were made.”); see also Merrill Lynch, Pierce,

Fenner & Smith, Inc. v. Lambros, 1 F. Supp. 2d 1337, 1345 (M.D. Fla. 1998)

(finding insufficient evidence that civil plaintiff suborned a witness’s perjury

when the witness “never testified, much less committed perjury”); King v. State,

233 S.E.2d 340, 340 (Ga. 1977) (“Of course, one can be convicted of perjury only

for knowingly and wilfully making a materially false statement under oath and

not for a refusal to testify.”); West v. State, 492 S.E.2d 576, 580 (Ga. Ct. App.

1997) (“Perjury can only be committed by knowingly and willfully making a

materially false statement under oath; perjury cannot be committed by silence

or refusal to testify, because perjury is an affirmative act of intentionally violating

the oath.”).
                                       12                    1/21/2022 7:56:56 AM


      Our subornation-of-perjury statute and precedents are in general accord

with the common law. The essence of the offense is the suborner’s request that

the witness give materially false testimony after the administration of the oath

by an authorized official. Traditionally, it was not enough to show that the

suborner merely made such a request. Instead, subornation of perjury required

proof that the suborned witness actually provided false testimony under oath. In

State v. Porter, we explained the crime of subornation of perjury inheres “in the

result[]—the procurement” of false testimony. 75 N.W. 519, 519 (Iowa 1898).

“Subornation is in its essence perjury, and the perpetrator of the offense a sort

of an accessory before the fact.” State v. Lomack, 106 N.W. 386, 387 (Iowa 1906).

In the leading case of State v. Wykert, we stated that “[s]ubornation of perjury

consists in procuring or instigating another to commit the crime of perjury.” 199

N.W. 331, 333 (Iowa 1924). The actual provision of false testimony was a

“necessary and material” element of the offense. State v. Hartwick, 290 N.W.

523, 525 (Iowa 1940). Section 720.3 eliminated this traditional requirement and

now criminalizes any request or offer of any inducement to commit perjury

without regard to whether the suborned witness actually committed perjury. See

Iowa Code 720.3. While section 720.3 expanded the scope of liability for

suborning perjury by criminalizing a request or offer of any inducement, the

statute did not eliminate the requirement that the request or offer of any

inducement must still be a request or offer of any inducement for the suborned

witness to give materially false testimony after the administration of the oath by

an authorized official.
                                         13                      1/21/2022 7:56:56 AM


      This is evident in the statutory text. Iowa Code section 720.3 criminalizes

two types of conduct. The first type of conduct is subornation of perjury by an

act of commission. This requires proof the defendant procured or offered an

inducement to another “with the intent that such person will make a false

statement” while “under oath or affirmation in any proceeding.” Iowa Code

§ 720.3. The second is subornation of perjury by omission. This requires proof

the defendant procured or offered an inducement to another “to conceal material

facts known to such person” in “any such proceeding.” Id. The statutory

references to “any proceeding” and “any such proceeding” refer to proceedings

“in which statements under oath or affirmation are required or authorized.” Id.

In either type of case, an essential element of the offense is the procurement or

inducement to have another provide false testimony or to conceal material facts

while “under oath or affirmation.” Id. (emphasis added); see Storm, 898 N.W.2d

at 166 (Hecht, J., dissenting); Carter, 618 N.W.2d at 377; Hicks, 323 N.W.2d at

263–64; see also King, 233 S.E.2d at 340; West, 492 S.E.2d at 580.

      This is also evident in the title of the statute. Although the title of a statute

cannot change the plain meaning of the statutory text, it can be considered in

interpreting the text. State v. Ross, 941 N.W.2d 341, 347 (Iowa 2020) (stating the

court can consider the title of a statute to determine legislative intent). This is

particularly true where the title of the statute is merely the word, or in this case

the offense, defined in the statutory text. “[T]he word being defined is the most

significant element of the definition’s context. The normal sense of that word and

its associations bear significantly on the meaning of ambiguous words or phrases
                                         14                     1/21/2022 7:56:56 AM


in the definition.” Id. (quoting Antonin Scalia & Bryan A. Garner, Reading Law:

The Interpretation of Legal Texts 232 (2012)). The title of the statute is “Suborning

perjury.” Iowa Code § 720.3. The plain meaning of “suborning perjury” is to

persuade or induce a person to commit perjury, which is to provide false

testimony after the administration of the oath or affirmation. Suborn, Black’s

Law Dictionary (11th ed. 2019) (“To induce (a person) to commit perjury;

specif[ically], to persuade (someone) to lie under oath . . . .”); Subornation of

Perjury, Black’s Law Dictionary (“The crime of persuading another to commit

perjury; the act of procuring a witness to testify falsely.”). As discussed above, a

witness’s failure to appear does not constitute perjury. It logically follows that a

request or offer of any inducement that a witness fail to appear does not

constitute subornation of perjury.

      Hall’s coded request that Bowers simply not appear for her deposition does

not fall within the statutory scope of liability. The District of Columbia Court of

Appeals reached the same conclusion in the materially indistinguishable case of

Riley v. United States. 647 A.2d 1165, 1173–75 (D.C. 1994) (majority opinions of

Ferren and Schwelb, JJ.). In Riley, the defendant was convicted of suborning

perjury when he told a witness to not testify before a grand jury. Id. at 1174.

According to the witness, the defendant told her “don’t be scared, they’re just

trying to scare you. Don’t tell them nothing!” Id. (emphasis omitted). In two

separate opinions, the majority of the court held there was insufficient evidence

to support the conviction. Judge Ferren, in an opinion joined by Judge Schwelb,

stated the defendant’s conduct did not constitute subornation of perjury as a
                                        15                    1/21/2022 7:56:56 AM


matter of law because “[t]he government has proved only that [the defendant]

suborned silence.” Id. at 1173 (Ferren, J., opinion). Because there was no

evidence the defendant requested the witness “relay a specific falsity (or any

falsity) when he told her, ‘Don’t tell them nothing,’ ” Judge Ferren held, “as a

matter of law [the defendant] cannot be convicted for subornation of perjury.” Id.

Judge Schwelb, joined by Judge Ferren, reached the same conclusion, stating

the government must prove “that the suborner induced the witness to testify in

a certain way and that the suborner knew or believed that such testimony would

constitute a false oath.” Id. at 1174–75 (Schwelb, J., opinion) (quoting 4 Charles

E. Torcia, Wharton’s Criminal Law § 607 (14th ed. 1981 & Supp. 1993)). “The

directive ‘Don’t tell them nothing’ cannot reasonably be viewed as meeting these

requirements.” Id. at 1175. “The government is expanding the subornation

statute well beyond its terms when it attempts to apply it to a directive to a

witness to tell the grand jury nothing. Accordingly, [the defendant’s] conviction

for subornation of perjury must be reversed.” Id. (emphasis omitted).

      Other courts have reached have reached the same conclusion in similar

contexts. More than a century ago, the Supreme Court of Minnesota held a

defendant who bribed a witness to leave the state could not be convicted of

inducing the witness “to withhold true testimony.” State ex rel. Thurston v.

Sargent, 73 N.W. 626, 627 (Minn. 1898). It was “plain” to the court that “bribing

or offering to bribe the witness to stay away from the trial” was a separate act

from bribing a witness “to withhold true testimony.” Id. The court later reaffirmed

this decision in State v. Wurdemann, where the defendant “attempted to induce
                                         16                     1/21/2022 7:56:56 AM


a young woman to absent herself completely and give no testimony whatever.”

120 N.W.2d 317, 318 (Minn. 1963). As in Sargent, the defendant’s actions in

attempting to induce the witness’s complete absence from trial were not

sufficient to prove the defendant attempted to induce the witness to “withhold

true testimony.” Id. The New York Supreme Court, Appellate Division also

reached the same result in People v. Insogna, where an attorney was convicted

of bribing a witness against his client to leave the state rather than testify before

a grand jury. 281 N.Y.S.2d 124, 126 (App. Div. 1967) (per curiam). While the

attorney allegedly knew of the witness’s whereabouts and sent her money during

her absence, the act of inducing the witness to leave the state and withhold her

testimony completely was not the same as inducing the witness to “withhold true

testimony,” as the statute required. Id. at 127.

      Hall’s convictions in this case must be reversed for the same reasons.

When the evidence is viewed in the light most favorable to the State, Hall offered

an inducement to Bowers—the hope of a future relationship between them—that

she not attend the deposition. Hall did not request or offer any inducement that

she testify falsely under oath or that she conceal material information while

under oath. Hall’s conduct thus falls outside the scope of statutory liability. We

vacate the defendant’s convictions for subornation of perjury.

                                         IV.

      We next address Hall’s challenges to his convictions for obstructing

prosecution. Obstructing prosecution occurs when a defendant knowingly

“induces a witness having knowledge material to the subject at issue . . . to fail
                                       17                    1/21/2022 7:56:56 AM


to appear when subpoenaed” if the defendant does so with the intent to obstruct

the prosecution of any person. Iowa Code § 719.3. Hall’s challenge to his

convictions presents the question of whether the statute requires proof the

witness actually failed to appear when subpoenaed or whether the statute merely

criminalizes an offer of an inducement to the witness to fail to appear when

subpoenaed. Like Hall’s challenge to his perjury convictions, this issue requires

us to interpret a statute. We must determine the “ordinary and fair meaning of

the statutory language” of Iowa Code section 719.3, including “the language’s

relationship to other provisions of the same statute and other provisions of

related statutes.” Doe, 943 N.W.2d at 610. For the reasons expressed below, we

conclude the statute requires proof the witness actually failed to appear when

subpoenaed.

      The express language of section 719.3 does not address offers or attempted

inducements but instead addresses only “inducements.” The omission of any

language regarding offers or attempted inducements stands in stark contrast to

the text of the subornation of perjury statute, section 720.3, which criminalizes

“offers” of any inducement to another person to make a false statement or to

conceal material facts under oath or affirmation. Iowa Code § 720.3. The contrast

between the statutes is particularly revealing because both statutes were passed

at the same time in the same piece of legislation. Compare 1976 Iowa Acts ch.

1245, § 1903 (enacting the obstructing prosecution statute), with id. § 2003

(enacting the suborning perjury statute). When interpreting statutes, we have

recognized that meaning “is expressed through selective placement of statutory
                                        18                     1/21/2022 7:56:56 AM


terms.” State v. Macke, 933 N.W.2d 226, 235 (Iowa 2019). Meaning “is expressed

by omission as well as by inclusion, and the express mention of one thing implies

the exclusion of others not so mentioned.” Marcus v. Young, 538 N.W.2d 285,

289 (Iowa 1995). The conscious omission from the obstructing prosecution

statute of language regarding “offers” of an inducement supports the conclusion

that the statute prohibits only conduct that actually results in a witness’s failure

to appear. Iowa Code § 719.3(2).

      There are other places in the Code that demonstrate the statutory term

“induce” requires proof that an act be successfully completed or a result be

effectively brought about. In multiple instances, the Code discusses inducements

and attempted inducements in the same statutory provision, from which we can

infer the former does not encompass the latter. See, e.g., Iowa Code

§ 123A.5(1)(a) (2021) (prohibiting brewers from taking actions to “[i]nduce or

coerce, or attempt to induce or coerce, any wholesaler to engage in any illegal act

or course of conduct” (emphasis added)); id. § 216.8A(1) (prohibiting actions by

a person to “induce or attempt to induce another person to sell or rent a dwelling

by representations regarding the entry or prospective entry into a neighborhood

of a person of a particular race, color” or other protected characteristic (emphasis

added)); id. § 502.501A (prohibiting securities dealers from taking actions to

“induce or attempt to induce” the purchase of securities by fraud or deceit

(emphasis added)); id. § 714E.4(7) (prohibiting foreclosure consultants from

taking actions to “[i]nduce or attempt to induce” a property owner to enter into a
                                       19                    1/21/2022 7:56:56 AM


contract that does not comply with the statutory provisions governing such

consultants (emphasis added)).

      By its plain language, Iowa Code section 719.3(2) (2019) thus does not

criminalize an offer of an inducement or attempted inducement but only

prohibits conduct that succeeds in actually causing a witness to fail to appear

when subpoenaed. The most that the State proved in this case was that Hall

offered Bowers an inducement to not appear at the deposition. It is undisputed

that Bowers did appear as required by the subpoena. Since the statute does not

criminalize an offer of an inducement not to appear—and since there is no

separate crime of “attempted obstruction of prosecution”—the evidence in this

case was insufficient to convict Hall under Iowa Code section 719.3(2). See State

v. Banks, No. 10–1318, 2011 WL 1818011, at *1 (Iowa Ct. App. May 11, 2011)

(noting that in a prosecution under Iowa Code section 719.3, the state agreed

the statute does not prohibit “attempted inducement”); see also State v. Walker,

856 N.W.2d 179, 187 (Iowa 2014) (stating “Iowa does not have a general attempt

statute,” meaning inchoate offenses must be specifically proscribed in the Code).

      The Arizona Court of Appeals, faced with the same question, reached the

same conclusion in State v. Gray. 258 P.3d 242 (Ariz. Ct. App. 2011). Gray sent

two letters to a witness encouraging the witness to not testify against him at

trial. Id. at 243–44. The witness ignored Gray’s request and testified, but Gray

was alleged to have “induce[d]” the witness “to unlawfully withhold testimony”

and was convicted of witness tampering. Id. at 244. This allegedly violated

Arizona’s witness tampering statute as it was then drafted. Id. (citing Ariz. Rev.
                                        20                     1/21/2022 7:56:56 AM


Stat. § 13–2804(A)(1) (2009)). After surveying dictionaries, cases from other

jurisdictions, and the legislative history, the court concluded that to “induce” a

witness not to testify required proof that the defendant “knowingly caused a

witness or a person he believed might be called as a witness to unlawfully

withhold testimony,” meaning the defendant must have succeeded in causing

the witness to not appear. Id. at 247. The court noted that the Arizona legislature

could have drafted the statute “to prohibit both the accomplished act and an

unsuccessful attempt” but that it had not done so and surmised this omission

was intentional. Id. at 246.

      We agree with the reasoning in Gray, and it lends strong support to our

conclusion that a defendant cannot violate Iowa Code section 719.3 and “induce”

a witness to fail to testify by unsuccessfully offering or attempting to produce the

witness’s unavailability. Decades of decisions from other courts have reached

similar conclusions in interpreting the term “induce.” See, e.g., Mfrs. Hanover Tr.

Co. v. Kearney Chems., Inc. (In re Kearney Chems., Inc.), 468 F. Supp. 1107, 1111

(D. Del. 1979) (stating, on a claim for inducement of a breach of contract, that

“[t]he word ‘induces’ refers to the situations in which A causes B to choose one

course of conduct rather than another” (quoting Restatement (First) of Torts

§ 766 cmt. d (Am. L. Inst. 1939))); Hautau v. Kearney & Trecker Corp., 179 F.

Supp. 490, 492 (E.D. Mich. 1959) (“Although not entirely unequivocal, these

definitions indicate that the word ‘induce’ commonly denotes an act that is

effective and has specific results rather than a mere unsuccessful attempt to

bring about these results.”); State v. Stratford, 37 P.2d 681, 683 (Idaho 1934)
                                        21                    1/21/2022 7:56:56 AM


(applying the dictionary definition of “induce” as meaning “[t]o bring on or about;

to effect; cause”); Young v. Commonwealth, 968 S.W.2d 670, 672 (Ky. 1998) (“The

term induce signifies a successful persuasion; that the act has been effective and

the desired result obtained.” (quoting State v. Miller, 252 A.2d 321, 325 (Me.

1969))), overruled on other grounds by Matthews v. Commonwealth, 163 S.W.3d

11 (Ky. 2005); Miller, 252 A.2d at 324–25 (collecting cases and other sources

regarding the definition of “induce”); State v. Marbury, No. 52848, 1987 WL

19252, at *3 (Ohio Ct. App. Oct. 29, 1987) (“Under the common meaning of the

word, a person has not ‘induced’ another to commit an act unless that act was

in fact committed.”).

      Our conclusion today does not deprive the State of tools to prosecute

conduct wherein a defendant unsuccessfully attempts to discourage or prevent

a witness from testifying. For instance, Iowa Code section 720.4, titled

“Tampering with witnesses or jurors,” prohibits defendants from offering bribes

to witnesses or from making “any threats toward” a witness “with the intent to

improperly influence” the witness’s testimony. However, the evidence was

insufficient to find that Hall breached the obstructing prosecution statute under

which he was charged. We are not at liberty to read the statute to prohibit

conduct not plainly encompassed by its terms. See Sallee v. Stewart, 827 N.W.2d

128, 150 (Iowa 2013) (“We do not engage in innovations or improvements of the

statute. Rather, we interpret it as we find it.”). We therefore vacate the

defendant’s convictions for obstructing prosecution.
                                       22                    1/21/2022 7:56:56 AM


                                       V.

      For the foregoing reasons, we reverse Hall’s convictions in their entirety

and remand to the district court for entry of judgment of acquittal on all counts.

      DECISION OF COURT OF APPEALS VACATED; DISTRICT COURT

JUDGMENT REVERSED AND REMANDED.